DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10869253 in view of Baltasar (US 2014/0094134) [hereafter R1] in view of Stec (9,247,066) [hereafter R2]. 
For claims 2, 9, and 16, ‘253 discloses the limitations in claims 1, 8, and 15, except for “generating a dynamic message chronicle, wherein the dynamic message chronicle includes one or more messages, presenting the dynamic message chronicle to the new terminal device, and the dynamic message chronicle is updated as the subsequent messages are routed.”
However, R1 discloses that it was common and well known in the art prior to the effective filing date of the invention to store a dynamic log of allow messages received, and to update it accordingly (paragraph 21).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘253 to use the dynamic message chronicle taught by R1.  The rationale to combine would be to use a known technique in a similar system, to maintain historical information for record keeping, to keep the network up to date for trouble shooting, and design choice.
R2 discloses that it was common and well known in the art prior to the effective filing date of the invention to forward queue information (i.e. dynamic message chronicle) to the new terminals (col 3-4 different agent terminals are assigned the continuation message to their queue).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘253 to use the notification taught by R2.  The rationale to combine would be to use a known technique in a similar system, to maintain historical information for record keeping, to maintain a steady state, to keep the network up to date and design choice.
For claims 3, 10, and 17, ‘253 discloses the limitations in claim 5.
For claims 4, 11, and 18, ‘253 discloses the limitations in claim 6.
For claims 5, 12, and 19, ‘253 discloses the limitations in claim 6.
For claims 6, 13, and 20, ‘253 discloses the limitations in claim 4.
For claims 7, 14, and 21, R1 discloses the limitations (paragraph 21). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘253 to use the dynamic message chronicle taught by R1.  The rationale to combine would be to use a known technique in a similar system, to maintain historical information for record keeping, and design choice.	
For claims 8, 15, and 22, R2 discloses the limitations (column 3-4). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘253 to use the notification taught by R2.  The rationale to combine would be to use a known technique in a similar system, to maintain historical information for record keeping, to maintain a steady state, to keep the network up to date and design choice.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claims would appear to be allowable under the prior art of record if a terminal disclaimer is filed to overcome the prior rejections of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tamura et al (JP 2010287024) discloses a dynamic message chronicle for packets sent and received.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463